— Judgment, Supreme Court, New York County (Robert Haft, J., at hearing; Brenda Soloff, J., at plea and sentence), rendered April 25, 1988, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of imprisonment of 2-Vi to 5 years, unanimously affirmed.
Defendant contends that the testimony of the detective who observed him purchase and examine the contents of a package of crack was incredible and obviously tailored to overcome constitutional objections, citing People v Garafolo (44 AD2d 86, 88). We disagree. The hearing court’s findings of fact, which are entitled to great weight (People v Falciglia, 153 AD2d 795, affd, 75 NY2d 935), that the information provided to the detective focused his attention on the transfer between defendant and his companion, that the detective was therefore in a position to observe not only the transaction but also defendant’s examination of the contents of one of the packages, and that the detective’s partner did not observe the contents of the package because he was watching from the opposite side of the car, have ample support in the record (see, People v Vaneiken, 166 AD2d 308).
We have considered defendant’s argument that his sentence was excessive and find it to be without merit. Concur — Rosenberger, J. P., Wallach, Ross, Asch and Kassal, JJ.